USCA4 Appeal: 19-1123   Doc: 6-2
       Case 2:19-cv-00005-JPJ-PMS   Filed: 07/02/2019
                                  Document              Pg: 1 ofPage
                                            13 Filed 07/02/19    1   1 of 1 Pageid#: 44




                                                                        FILED: July 2, 2019


                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                       ___________________

                                            No. 19-1123
                                     (2:19-cv-00005-JPJ-PMS)
                                      ___________________

         MELINDA SCOTT

                      Plaintiff - Appellant

         v.

         JOSHUA MOON; BRIAN ZAIGER

                      Defendants - Appellees

                                       ___________________

                                         JUDGMENT
                                       ___________________

              In accordance with the decision of this court, the judgment of the district

        court is affirmed.

              This judgment shall take effect upon issuance of this court's mandate in

        accordance with Fed. R. App. P. 41.

                                               /s/ PATRICIA S. CONNOR, CLERK
